Citation Nr: 1342618	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-48 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Navy from April 1973 to April 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The claims on appeal were previously denied by the RO in rating decisions in July 2007 (as to all three claims) and in December 2007 (as to the PTSD claim only), which became final.  After receiving claims for service connection involving the disabilities on appeal in April 2008 and September 2008, the RO in the March 2009 rating decision denied the psychiatric and respiratory disorders claims on the merits without having determined whether new and material evidence had been received to reopen the claims, and determined that the hepatitis C claim was reopened and then proceeded to deny that claim on the merits.  Notwithstanding the actions of the RO, the Board must independently consider the question of whether new and material evidence has been presented to reopen each of the claims, because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The claims have been styled accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On his substantive appeal form (VA Form 9), received in November 2009, the Veteran requested a hearing before a Veterans Law Judge.  He agreed to a videoconference hearing in late October 2013.  More than two weeks prior to the scheduled hearing, which was to take place at the RO in St. Paul, Minnesota, the Veteran submitted a request to reschedule his hearing at the RO in Milwaukee (he made the request to ensure "the best possible representation").  Thereafter, in November 2013, the Veteran evidently changed his mind and requested that the videoconference hearing be rescheduled at the RO in St. Paul, which is noted to be located geographically much closer to his home than Milwaukee.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO in St. Paul, Minnesota before a Veterans Law Judge. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).


